Citation Nr: 0829362	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
March 22, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD since March 22, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's therapist




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1970 to September 1972, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, rated 30 percent from July 2, 2004.  The New York RO 
maintained jurisdiction over the claim.  The veteran filed a 
notice of disagreement with the assigned evaluation and the 
effective date.

In a March 2007 decision by a decision review officer at the 
New York RO, an earlier effective date of December 4, 1997 
was granted for service connection of PTSD.  This was a full 
grant of the benefit sought on appeal.  The veteran has 
continued to appeal the assignment of a 30 percent evaluation 
for PTSD.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, held via 
videoconference between the RO and the VA Medical Center 
(VAMC) in Albany, New York.


FINDINGS OF FACT

1.  Prior to March 22, 2006, PTSD has been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms anxiety, 
hypervigilance, sleep disturbances, intrusive thoughts and 
nightmares of Vietnam, and irritability.

2.  Since March 22, 2006, PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as anxiety, depression, 
sleep disturbances, nightmares and intrusive thoughts, and 
increased anger and irritability.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2006, the criteria for an initial 
evaluation in excess of 30 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 
9411 (2007).

2.  Since March 22, 2006, the criteria for an initial, 50 
percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from VAMC Albany, as identified by the veteran.  The 
veteran submitted an opinion from a VA doctor regarding the 
extent of his disability, as well as Vet Center treatment 
records. He has stated that all treatment is received at the 
VAMC. The veteran was provided an opportunity to set forth 
his contentions during hearings before a Veterans Law Judge 
in May 2008.  The appellant was afforded several VA medical 
examinations in connection with his claim.  The most recent 
examination was in May 2005.  No updated examination is 
required in this instance as there is sufficient competent 
medical evidence of record, based on ongoing outpatient 
treatment records, to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
are rated 30 percent disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

The veteran initially sought treatment for PTSD in mid-1994.  
VA outpatient treatment records from that period reveal that 
the veteran appeared tense and anxious on interview.  He 
reported having nightmares and intrusive thoughts, as well as 
a heightened startle reflex and hypervigilance.  The veteran 
stated that he felt as if he was on guard duty 24 hours a 
day.  He had difficulty sleeping, and informed the provider 
that he worked 12 to 18 hours a day.  He took part in group 
therapy.

A VA PTSD examination was conducted in May 1998.  The veteran 
reported that he was currently in regular therapy, but was 
not on any medications.  He was chronically anxious and 
depressed, and described a lifestyle of relative social 
isolation and withdrawal.  The veteran reported recurrent 
intrusive thoughts and dreams of traumatic events in Vietnam.  
Some sounds, such as fireworks or aircraft, caused 
flashbacks.  He avoided such stimuli as much as possible.  He 
stated he had difficulty falling and staying asleep, and was 
irritable and impatient.  Affect was restricted.  He 
complained of impaired concentration, hypervigilance, and 
heightened startle response.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

Vet Center treatment records from 2000 and 2001 reveal 
complaints of intrusive thoughts and anxiety.  The thoughts 
were triggered by certain smells which brought the veteran 
back to Vietnam.  Some short term memory impairment was 
reported, and the veteran appeared agitated and restless on 
initial interview.  His thinking was disorganized and he 
reported that shadows were the spirits of people he had 
killed.  He had trouble sleeping.  The veteran had remarried, 
and felt that this relationship was working.  He had a two 
year old child.  He continued to describe himself as a 
workaholic; he was self employed in construction.

VA treatment records show complaints of continued exaggerated 
startle response, sleep difficulty, hypervigilance, intrusive 
memories and dreams, anger and irritability, and social 
isolation.  In September 2002, the veteran was well oriented 
and cooperative.  No thought disorder was noted.  The veteran 
was depressed, and admitted to past suicidal ideation, but 
denied current plan or intent.  At that time the veteran was 
being treated for hypothyroidism and complaints of decreased 
muscle strength and tone of unknown origin.  He was later 
diagnosed with polymiositis and peripheral neuropathy.  In 
July 2003, the veteran reported having trouble relaxing n 
vacation; he had always worked long hours to deal with PTSD 
symptoms.  Doctors noted that medications for his 
neuromuscular disorder caused agitation and confusion.  The 
disease prevented him from working long hours.  A GAF score 
of 45 was assigned in March 2004.  

The veteran underwent a VA mental disorders examination in 
May 2005, at which time the veteran reported being in a 
biweekly treatment program.  He was not taking any 
psychotropic medications; he was taking medications for other 
ailments, including his neuromuscular disorder.  He reported 
a history of over working, which he stated was a coping 
mechanism to deal with PTSD.  The veteran stated that there 
had been no periods of remission of his PTSD symptoms, and 
that the severity and duration of the symptoms had been 
relatively constant over the years.  The veteran was married 
with a six year old child; he had an older child from his 
prior marriage.  He got along with his current wife, but 
found himself isolating from her.  His social life was 
limited.  He had colleagues, but no real friends.  He spent 
some time with other veterans.  He spent most of his time 
with his family.  The veteran was self-employed as a 
carpenter, and had people working for him.  He could not 
tolerate having a supervisor, and felt that he was tough on 
employees because he demanded a high standard of work.  He 
had one period of unemployment when business was bad, but 
stated that he had not been unemployed due to his psychiatric 
difficulties.  Currently, he could work only four to five 
hours a day because of his neuromuscular disorder.  On 
interview, the veteran was appropriately groomed.  He 
initially was anxious, but was cooperative.  He described his 
mood as flat, and his affect seemed appropriate, including an 
episode of tearfulness when discussing his return from 
Vietnam.  Speech was normal, and memory appeared intact, 
though the veteran reported some mild impairment of short 
term memory.  There was no evidence of a thought disorder.  
He had occasional suicidal ideation, without plan or intent, 
and denied homicidal ideation.  He had trouble falling 
asleep, and awoke early.  He described shadows as the souls 
of people he had killed.  He felt guilty about things he had 
done and about coming home.  He denied problems with impulse 
control; he would walk away when angry, and he refused to 
argue with his wife.  Concentration appeared adequate.  He 
had intrusive thoughts on a daily basis, and reported waking 
in a cold sweat from nightmares.  Some reminders of Vietnam 
caused great distress, but he did watch war movies and TV.  
The examiner described current PTSD symptoms as mild to 
moderate, with resulting social impairment.  The doctor felt 
the occupational impairment was due mainly to the veteran's 
medical problems rather than PTSD.  A GAF of 55 was assigned.

VA treatment records from 2004 to 2007 reveal continued 
complaints of sleep disturbances, isolative behavior, 
irritability, and depression.  He felt guilt over his actions 
in Vietnam, and remained hypervigilant.  The veteran's 
neuromuscular disorder has worsened, resulting in a lessened 
ability to work.  As a result, he had become preoccupied with 
his PTSD claim.  Worsening PTSD symptoms were noted beginning 
March 22, 2006.  The veteran was anxious, with restricted 
affect.  When speaking, he was loud and monotone, with rapid 
speech.  The veteran worried about his declining physical 
condition and its financial impact.  A GAF score of 44 was 
assigned in March 2006, and a 46 in August 2006.  As he was 
able to work less and less, his preoccupation with PTSD 
symptoms grew.

At the May 2008 hearing before the undersigned, the veteran 
demonstrated his preoccupation with events in Vietnam, and 
stated that he was having increasing problems controlling his 
reactions to events.  He was more irritable at work and home, 
and had become more isolated from people, including his 
family.  

Prior to March 22, 2006

VA and Vet Center treatment records, as well as the VA 
examination report from this period, establish that while the 
veteran was experiencing PTSD symptoms, he continued to 
function relatively well occupationally and socially.  He ran 
his own construction business, and was able to meet and marry 
his new wife.  He worked long hours as a coping mechanism, 
but his sleep problems and intrusive thoughts did not 
excessively interfere with his daily functioning.  Judgment 
was intact, and the veteran stressed that although he was 
irritable at times, he remained in control.  It appears that 
the veteran was able to effectively balance his PTSD symptoms 
and his daily life, such as in avoiding some reminders of 
Vietnam (smells, aircraft) and embracing others (war movies).  
There is evidence of only minor impaired memory in the short 
term, and no evidence of panic attacks.  Prior to March 22, 
2006, no higher than a 30 percent evaluation is warranted for 
PTSD.  The Board notes that the GAF scores assigned over this 
period generally indicate a more serious level of impairment, 
but in the absence of corresponding behavioral cues or acts, 
a higher evaluation on these score alone is not warranted.

Since March 22, 2006

VA treatment records dated March 22, 2006, however, show a 
definite worsening of PTSD symptomatology.  The veteran has 
been diagnosed with a neuromuscular condition, currently 
identified as peripheral neuropathy, which has affected his 
ability to work long hours.  As a result, the veteran has 
more time to ruminate on his PTSD, and records reflect a 
progressive worsening of his occupational and social 
functioning.  He grew more irritable and less able to control 
his anger.  He yelled more at employees and his family, and 
had to remove himself from some situations.  Sleep 
disturbances and nightmares are reported to be more frequent 
and severe.  His guilt over actions he took in Vietnam began 
to affect his daily life.  Although doctors attribute some of 
the decreased functioning to depression and anxiety related 
to his neuropathy, PTSD symptoms also are clearly escalated 
and are having measurably greater impact on his ability to 
work and interact with his family.  An increased, 50 percent 
evaluation is warranted from March 22, 2006, the date of the 
VA treatment record first showing factual entitlement.

No higher evaluation is warranted in the absence of symptoms 
such as active suicidal ideation, near continuous panic or 
depression, impaired impulse control, disorientation, or a 
failure of personal hygiene. 


ORDER

Prior to March 22, 2006, an initial evaluation in excess of 
30 percent for PTSD is denied.

Effective March 22, 2006, a 50 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


